FILED
                            NOT FOR PUBLICATION                              MAR 06 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DONNA MARCELLE ZAMORA,                           No. 10-17787

              Plaintiff - Appellant,             D.C. No. 3:09-cv-04852-JSW

  v.
                                                 MEMORANDUM *
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                     Argued and Submitted February 16, 2012
                            San Francisco, California

Before: B. FLETCHER, NOONAN, and PAEZ, Circuit Judges.

       Donna Marcelle Zamora appeals the district court’s affirmance of the

administrative law judge’s denial of disability insurance benefits under Titles II

and XVI of the Social Security Act. We affirm the finding of Zamora’s residual

functional capacity for work.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      The ALJ properly determined Zamora’s residual functional capacity. Dr.

Teran opined that Zamora could “frequently” lift and carry objects weighing less

than ten pounds, could “occasionally” lift objects weighing ten pounds, and could

lift up to twenty pounds on rare occasions. She further opined that Zamora was

capable of standing or walking for approximately four hours per day. The ALJ’s

determination that Zamora was capable of light work with a sit/stand option at will

was therefore consistent with Dr. Teran’s medical assessment. See 20 C.F.R. §

404.1567(b) (2011).

      The ALJ also properly resolved ambiguities in Dr. Kalman’s opinion. See

Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir. 1989). Dr. Kalman opined that

Zamora could not perform at a competitive pace but that she was nevertheless

capable of following simple job instructions, satisfactorily maintaining her

attention for two hours at a time, and sustaining an ordinary routine. These

limitations are consistent with the ALJ’s residual functional capacity

determination.

      Finally, the ALJ did not err in discounting Zamora’s credibility due to her

failure to attend either of two scheduled consultative evaluations. See Fair v.

Bowen, 885 F.2d 597, 603 (9th Cir. 1989).

      AFFIRMED.


                                          2